Citation Nr: 0635701	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  98-12 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to increased ratings for hypertensive heart 
disease, currently assigned "staged ratings" of 0 percent 
prior to March 10, 1999 and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to August 1996.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 1997 
rating decision by the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for hypertension rated 0 percent 
from September 1, 1996, and denied service connection for a 
"back problem".  In November 2003, the case was remanded 
for further evidentiary development.  A Supplemental 
Statement of the Case (SSOC) in November 2004 recharacterized 
the service connected cardiovascular disability as 
hypertensive heart disease and awarded a 30 percent increased 
rating, effective March 10, 1999.


FINDINGS OF FACT

1.  A back disability was not manifested during the veteran's 
active service; lumbar arthritis was not manifested in the 
first postservice year; and any current back disability (to 
include strain, mechanical/musculo-skeletal low back pain, 
chronic low back pain with intermittent sciatica and 
osteopenia) is not shown to be related to service or to an 
injury therein.

2.  An electrocardiogram on January 29, 1998, first 
demonstrated left ventricular hypertrophy.   

3.  Throughout the appeal period the veteran's hypertension 
has been manifested by diastolic pressures predominantly less 
than 100, and by systolic pressure predominantly less than 
160; marked enlargement of the heart, apex beat beyond 
midclavicular line, episodes of congestive heart failure, and 
left ventricular dysfunction with an ejection rate of 30 to 
50 percent are not shown; the veteran's workload capacity is 
greater than 5 METs, with no report of dyspnea, fatigue, 
angina, dizziness or syncope on exertion.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  An earlier effective date of January 27, 1998, is 
warranted for the 30 percent "stage" of the rating for the 
veteran's hypertensive heart disease; a compensable rating 
prior to that date or a rating in excess of 30 percent at any 
time since that date is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, Diagnostic Codes (Codes) 7007, 7101 (effective prior 
to and from January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The case was 
remanded by the Board in November 2003, in part, for VCAA 
compliance.  Letters in March 2004 and July 2005 informed the 
appellant of the types of evidence and/or information 
necessary to substantiate his claims and of his and VA's 
duties in developing the claims, (including advising him to 
submit any evidence or information in his possession 
pertaining to the claims).  He was given ample time to 
respond; and the claims were subsequently readjudicated.  See 
October 2005 SSOC.  The October 2005 SSOC and a March 2006 
letter properly provided notice on the downstream issue of 
the effective date for the award of an increased rating.  See 
VAOPGCPREC 8-2003 (Dec. 2003).  See also Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Everything received 
to date has been accepted for the record, and considered.  He 
has received all essential notice, and is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, it is noteworthy that the 
veteran's service medical records (SMRs) associated with the 
claims file are photocopies (and not originals), and there is 
no way of knowing definitely whether they are complete.  The 
veteran has indicated that he has the original SMRs in his 
possession, and has declined repeated request to submit them.  
The RO has obtained the appellant's service medical records 
and post-service VA treatment records.  All available 
pertinent medical evidence identified by the appellant has 
been obtained.  He has been afforded VA examinations.  VA's 
duty to assist the appellant in the development of facts 
pertinent to these claims is met.



II.  Factual Basis

The available photocopies of the veteran's SMRs show he was 
seen for complaints of pain of both knees, the left hip and 
low back after running exercises in June 1995.  Evaluation 
focused on an exercise program for lower extremity stretching 
and strengthening in the context of a previous assessment (in 
May 1995) of bilateral knee pain secondary (2°) biomechanical 
abnormalities (pes planus and tight lateral retinacular lower 
extremity (LE) hamstring tightness).  Otherwise, the SMR 
photocopies contain no mention of low back complaints, 
findings, or diagnosis.  An electrocardiogram (ECG or EKG) in 
December 1995 revealed marked sinus bradycardia. On service 
separation examination in April 1996, the veteran denied a 
history of "[r]ecurrent back pain."  Examination showed 
blood pressure was 107/70.  No lumbar spine abnormality was 
noted.

VA general examination in March 1997 revealed a blood 
pressure reading of 140/90.

On VA neurological examination in March 1997, the appellant 
reported a history of daily, but not constant, low back pain 
since medical school.  His pain usually came on later in the 
day after activity such as prolonged standing.  He reported 
occasional radiation to both knees with "heaviness" and 
"tiredness" in the lower extremities.  He had a 10-year 
history of hypertension with past use of diuretics.  
Examination showed blood pressure was 150/100.  The lumbar 
spine had limitation of motion in extension and lateral 
flexion, bilaterally.  The veteran was considered to be 
suffering from lumbar strain.  Subsequent lumbar spine X-rays 
revealed no spondylolisthesis or significant disc space 
narrowing.

VA Persian Gulf examination in April 1997 noted the 
appellant's report of chronic low back pain with bilateral 
sciatica.  He self-treated hypertension by avoiding salt 
intake and running 2-3 times per week.  Examination revealed 
blood pressure of 160/94, assessed as labile hypertension.  
ECG was significant only for sinus bradycardia.

A VA clinic evaluation in May 1997 revealed blood pressure 
readings of 146/96 and 138/90 with the appellant reporting 
home readings around 120/75.  Impressions included labile 
hypertension and no left ventricular hypertrophy (LVH).  
Treatment was not deemed necessary.  A July 1997 chest X-ray 
was within normal limits.  

A December 1997 rating decision granted service connection 
for hypertension, rated 0 percent rating, effective September 
1, 1996.

A VA clinic consultation on January 27, 1998, noted the 
veteran was following a diet, avoiding salt and exercising 
regularly.  He reported diastolic pressures ranging from 80 
to 95.  Examination revealed blood pressure was 150/96.  An 
ECG was ordered to determine whether LVH was present and 
required treatment.  On the same date, he reported 
intermittent back pain, with bilateral sciatica first 
occurring in service, especially when using ship ladders.  
His episodes of pain had become less frequent with weight 
loss.  Examination showed no limitation in movement.  The 
assessment was chronic low back pain with intermittent 
sciatica.

In February 1998 magnetic resonance imaging (MRI) of the 
lumbar spine showed loss of lumbar lordosis but otherwise 
normal findings.

A consultation in February 1998 noted a blood pressure 
reading of 135/90 with assessments of borderline hypertension 
and sinus bradycardia.  The January 27, 1998 ECG, was 
reported as showing "[m]oderate voltage criteria for LVH."  
A prescription of hydrochlorothiazide was recommended.  
Symptoms of chronic low back pain with intermittent bilateral 
sciatica were assessed as mechanical low back pain with 
muscle spasm.

A VA cardiology consultation in March 1998 noted a blood 
pressure reading of 143-94 that was within the range of the 
appellant's home readings though some readings were within 
normal limits (wnl).  He had been running up to 5 miles 
daily.  The impression was mild systemic hypertension.  The 
veteran he agreed to start on a thiazide diuretic.  A prior 
ECG was again noted as meeting voltage criteria for LVH 
though it was questionable whether the abnormality was due to 
hypertension or "physiologic" hypertrophy associated with 
exercise.
In statements received in March and August 1998, the 
appellant reported taking medication for hypertension with 
systolic and diastolic pressures of less than 160 and 100, 
respectively.

An October 1998 VA clinic record shows a blood pressure 
reading of 138/92.  The veteran reported mostly normal blood 
pressure readings, with occasional spikes of systolic 
pressure to 150.  He took his medication "60%" of the time 
and continued to exercise.

VA heart examination on March 10, 1999, revealed blood 
pressure readings of 140 over the mid 90's.  Heart sounds 
were normal and carotids were clear.  An ECG demonstrated 
sinus bradycardia with sinus arrhythmia, and met the minimal 
voltage criteria for LVH (that may have been a normal 
variant).  The appellant denied being physically active.  He 
had a MET's level of 10 or less as he was on constant 
medication.

A VA clinic record in April 1999 documented a blood pressure 
reading of 135/90 with the appellant reporting lower 
diastolic readings measured by himself.  He was taking his 
medications faithfully and ran several miles daily.  
Subsequent VA clinic records report systolic and diastolic 
pressures less than 160 and 100, respectively.

VA examination in May 2000 included the veteran's report of 
chronic low back pain that began in service, mostly going up 
or down stairs.  He was aware of some pain all of the time, 
but had significant back pain with radiation into one or the 
other thigh once or twice a month lasting for 6-12 hours.  
Physical examination was significant for decreased lumbar 
lordosis.  Following review of the claims folder, he was 
given a diagnosis of low back pain that appeared to be 
musculo-skeletal in nature.  An addendum by the examiner 
(Acting PM&R Chief) in July 2000 stated:

I am asked to provide professional opinion as to 
whether the veteran's current low back disability 
is more likely than not the result of the veteran's 
period of active duty.  And to provide rationale 
for such opinion.

(1)  The examination report of L-S MRI and X-rays 
do not reveal significant disease of spine.

(2)  Medical notes from [V.G., M.D.] dated March 7, 
1997, indicate presence of LBP before service in 
the US Navy, from the time veteran attended medical 
school.  The pain was especially evident when he 
had to stand as a surgical student.

(3)  Veteran states that he used to have low back 
pain during his period in the US Navy, while going 
up or down the stairs.  However, there is no H/O 
significant back trauma (direct or indirect).

(4)  The condition of his pronated feet and slight 
DJD in the left knee (as shown on MRI) have not 
been significant in this case to change 
biomechanics in a significant way to result in low 
back strain.

(5)  In my professional opinion, that is based on 
above described facts, the veteran's current low 
back pain is not due to his service in the US Navy.

Subsequent VA clinic records show systolic and diastolic 
pressure readings less than 160 and 100, respectively.  In 
October 2000, the appellant was noted to remain normotensive 
despite not having taken his antihypertensive medication for 
three weeks.  He resumed taking Nifedipine in April 2001.  

VA examination in April 2004 noted the veteran's report of 
continued treatment for hypertension with daily prescriptive 
medication, currently Nifedipine.  He exercised one hour per 
day, four days a week and remained fairly active.  The body 
of the examination report states "[e]valuation of laboratory 
examination showed no evidence of end organ damage with the 
exception of left ventricular hypertrophy shown on previous 
EKGs from 1999, 1998 with borderline criteria in 1997."  
Examination showed blood pressures of 137/91, 139/89 and 
135/87; regular rate and rhythm of the heart with no murmurs, 
rubs or gallops; and no audible vascular or carotid bruits.  
An ECG showed sinus bradycardia with no significant change 
since March 1999.  X-ray examination of the chest showed 
normal heart size.  Diagnosis was of hypertension, likely 
primary, of low severity.  The appellant had a current 
exercise capacity of 10 METS or less.  The examiner stated 
"[t]he veteran meets voltage criteria for left ventricular 
hypertrophy as early as 1999 with evidence of increasing 
electric voltage on EKG since 1997 as the main evidence of 
change since the veteran left the service in 1996."

A July 2004 VA clinic record included the veteran's report of 
occasional lower back pain following exercise.  He was given 
an impression of osteopenia based on dual-energy x-ray 
absorptiometry (DEXA) results.

A November 2004 SSOC recharacterized the veteran's service 
connected cardiac disability as hypertensive heart disease 
and awarded a 30 percent rating, effective March 10, 1999.

Subsequent VA clinic records document systolic and diastolic 
blood pressure readings less than 160 and 100, respectively.

III.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Arthritis is a chronic disease which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating diseases of the heart (including 
hypertension) were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65219 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104).  The veteran filed his claim for service connection 
for hypertension in December 1996 and appealed the downstream 
issue of the initial rating assigned; consequently, the new 
criteria (if more favorable) apply (from their effective 
date).  

Hypertension is rated under 38 C.F.R. § 4.104, Code 7101.  
Code 7101 criteria were unchanged by the January 1998 
revision (except for the addition of rating systolic 
pressure).  Under these criteria, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
afforded a 10 percent rating for diastolic pressures 
predominately 100 or more or; systolic pressures 
predominantly 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressures predominantly 100 or more.  A 
20 percent rating is afforded for diastolic pressures 
predominantly 110 or more, or; systolic pressures 
predominantly 200 or more.  A 40 percent rating is afforded 
for diastolic pressures predominantly 120 or more.  Finally, 
a 60 percent rating is warranted for diastolic pressure 
predominantly 130 or more.

Hypertensive heart disease is rated under 38 C.F.R. § 4.104, 
Code 7007.  Under the criteria in effect prior to the January 
1998 revision, a minimum 30 percent rating was afforded for 
definite enlargement of heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  A 
60 percent rating was afforded with marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor is 
precluded.  A 100 percent rating was afforded with definitive 
signs of congestive failure, more than sedentary employment 
precluded.

Under the criteria in effect since the January 1998 revision, 
a 10 percent rating for hypertensive heart disease is 
afforded when a workload of greater than 7 METs, but not 
greater than 10 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent rating is afforded when a workload of greater than 
5 METs, but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation is shown on an 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is afforded when the claimant had more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than 3 METs, but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection of 30 to 50 percent.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs is 
required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used.  
38 C.F.R. § 4.104, Note 2.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He is a physician with a specialty 
in pulmonology, and is considered competent to speak to 
medical issues within his medical training.  38 C.F.R. 
§ 3.159.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Low back  disability

On one occasion in service (in June 1995) the veteran 
complained of low back (and various joint) pain after 
running.  A lumbar spine disability was not diagnosed.  He 
specifically denied a history of recurrent low back pain on 
his April 1996 service separation examination, and no lumbar 
spine abnormality was then found.  Lumbar strain was first 
diagnosed approximately one year after the veteran's 
separation from active service.  Arthritis of the lumbar 
spine was not manifested within one year after the veteran's 
separation from service.  Subsequent assessments have 
included mechanical/musculo-skeletal low back pain, chronic 
low back pain with intermittent sciatica and, many years 
later, osteopenia based on DEXTRA findings.  Based on these 
findings service connection for a low back disability on the 
basis that chronic such disability became manifest in service 
(and persisted), or on a presumptive basis (for low back 
arthritis as a chronic disease) is not warranted.  

The veteran may still establish service connection for a low 
back disability if competent evidence relates current such 
disability to his service.  He alleges that his low back pain 
has been chronic since service, and opines that his current 
back disability first began in service.  A VA examiner 
(Acting Chief of PM&R) , based upon review of the claims 
folder and the veteran's report of symptoms, has opined that 
the veteran's postservice low back complaints are unrelated 
to event(s) in service.  The opinion by the VA examiner holds 
more probative weight as it is more consistent with the 
objective evidence of record as described above, to include 
the appellant's denial of recurrent back pain upon separation 
and lack of any findings of low back pathology in service.  
The appellant's opinion, while entitled to some probative 
weight due to his medical training, is not persuasive when 
viewed against the objective evidence of record.  
Consequently, the preponderance of the evidence is against a 
finding that any current low back disability is related to 
the veteran's service.  Accordingly, the claim must be 
denied.

B.  Hypertensive heart disease

The appellant's service-connected hypertension is manifested 
by diastolic pressure predominantly less than 100, and by 
systolic pressure predominantly less than 160.  Although he 
takes medication for control of hypertension, the evidence 
does not show a history of diastolic pressures predominantly 
100 or more.  Consequently, entitlement to a compensable 
rating for hypertension under Code 7101 (prior to and from 
January 12, 1998) is not factually shown for any time during 
the appeal period.

A SSOC in November 2004 recharacterized the veteran's service 
connected cardiac entity as hypertensive heart disease (rated 
30 percent under Code 7007, effective March 10, 1999).  This 
award was based upon medical opinion in a 2004 VA examination 
report that LVH (evidencing definite heart enlargement) was 
shown on March 10, 1999, ECG.  Notably, VA clinic records in 
February and March 1998 clearly state that a January 27, 
1998, ECG met the voltage criteria for LVH.  Consequently, 
the pathology specifically identified as the basis for the 
increased (30 percent) rating was (first) shown as of January 
27, 1998, and a 30 percent rating is warranted from that 
date.  [Significantly, Code 7007 criteria were revised to 
include rating based on work capacity measured in METS in 
January 1998; such criteria were not available for rating 
hypertensive heart disease prior to that month.]

There has been no report of acute congestive heart failure 
episode during the appeal period and no evidence of left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The appellant regularly exercises and has not 
reported any dyspnea, fatigue, angina, dizziness, or syncope 
on exertion.  [Notably, the 2004 VA examiner provided an 
estimation work capacity in METs that was not based on 
exercise stress testing.  In essence, the examiner indicated 
that an exercise stress test would be of no benefit in 
providing an accurate assessment of workload capacity given 
the veteran's reported regular exercise regimen.]  The 
examiner estimated the appellant's current workload capacity 
to be 10 METs or less, and there has been no allegation that 
this is inaccurate (i.e., that METs capacity is 5 or less).  
None of the criteria for the next higher (60 percent) rating 
under Code 7007 (effective prior to and from January 12, 
1998) are met, and such rating is not warranted.  


ORDER

Service connection for a low back disability is denied.

An earlier effective date of January 27, 1998 is granted for 
the 30 percent "stage" in the rating for the veteran's 
service-connected hypertensive heart disease; a compensable 
rating prior to that date, and a rating in excess of 30 
percent from that date, are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


